—Order, Supreme Court, Bronx County (Alan Saks, J.), entered on or about May 8,1996, which granted defendant Bedrick’s motion for summary judgment dismissing the complaint as against her, unanimously affirmed, without costs.
The injured plaintiff, a doorman at defendant Bedrick’s building, commenced this action to recover for injuries sustained as a result of an alleged assault by defendant Hume in the lobby of the building as Hume, who was alleged to have been intoxicated, left a New Year’s Eve party held in defendant Bedrick’s apartment located on the 31st floor. The court correctly held that defendant-respondent Bedrick, as a tenant shareholder in the cooperative apartment building, could not be held liable for injuries, occurring outside of her apartment in an area of the building not under her control, caused by a guest whom she had no opportunity to supervise (D'Amico v Christie, 71 NY2d 76, 85-87). Concur—Milonas, J. P., Ellerin, Nardelli and Tom, JJ.